August 8, 2013




                                JUDGMENT

                The Fourteenth Court of Appeals
                        IGNAZIO LA CHINA, Appellant

NO. 14-12-00066-CV                         V.

       THE WOODLANDS OPERATING COMPANY, L.P. D/B/A THE
     WOODLANDS RESORT & CONFERENCE CENTER, MS TWC, INC.,
    WECCR, INC. D/B/A THE WOODLANDS RESORT & CONFERENCE
  CENTER, THE WOODLANDS COMMERCIAL PROPERTIES COMPANY,
L.P., WECCR GENERAL PARTNERSHIP, MS HOSPITALITY, LP, AND MND
                    HOSPITALITY, INC., Appellees
                 ________________________________

      This cause, an appeal from the judgment in favor of appellees, The
Woodlands Operating Company, L.P. d/b/a The Woodlands Resort & Conference
Center, MS TWC, Inc.; WECCR, Inc. d/b/a The Woodlands Resort & Conference
Center; The Woodlands Commercial Properties Company, L.P.; WECCR General
Partnership; MS Hospitality, LP; and MND Hospitality, Inc., signed December 15,
2011, was heard on the transcript of the record. We have inspected the record and
find the trial court erred in rendering judgment in favor of appellees The
Woodlands Commercial Properties Company, L.P.; WECCR General Partnership;
MS Hospitality, L.P.; and MND Hospitality, Inc. We therefore order that the
portions of the judgment that dispose of appellees The Woodlands Commercial
Properties Company, L.P.; WECCR General Partnership; MS Hospitality, L.P.;
and MND Hospitality, Inc. and the claims against them are REVERSED and
ordered severed and REMANDED for proceedings in accordance with this court’s
opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

     We order that each party shall pay its costs by reason of this appeal.

     We further order this decision certified below for observance.